Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 18-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein receiving a signal at a remote control from a video device, the remote control configured to enter into a grid mode in response to a first signal, and a standard mode in response to a second signal, wherein the remote control includes a plurality of buttons arranged in a grid pattern on the remote control that each have functionality that changes from being in the standard mode to being in the grid mode in response to the first signal from the video device and changes from being in the grid mode to being in the standard mode in response to the second signal from the video device, each of the plurality of buttons arranged in the grid pattern having at least one pre-set function of the standard mode labeled on the remote control that is performed only when in the standard mode and each of the plurality of buttons arranged in the grid pattern instead act, only when in the grid mode, to select a corresponding user selectable option displayed in a grid pattern of a plurality of user selectable options on a user interface of the video device; entering into the grid mode comprising: receiving at the remote control, from the video device, the first signal to enter into the grid mode in response to the video device displaying the grid pattern of the plurality of user selectable options on the user interface of the video device; the remote control changing from the standard mode to the grid mode in response to the receiving, from the video device, the first signal to enter into the grid mode, wherein the remote control is not in the standard mode and the grid mode at a same time, the standard mode and grid mode are not operational on the remote control at the same time, and the grid mode and standard mode are independent of each other, wherein changing from the standard mode to the grid mode changes the functionality of the plurality buttons arranged in the grid 2Application No. 13/928,305 Decision on Appeal Action dated May 14, 2021 pattern from the labeled pre-set functions of the standard mode to functioning as corresponding buttons to the plurality of user selectable options on the user interface of the video device; sensing a finger position on *-the plurality of buttons arranged in a-the grid pattern on a-the remote control, the plurality of buttons corresponding to *-the grid pattern displayed on the user interface, wherein the.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/            Primary Examiner, Art Unit 2174